Citation Nr: 0204591	
Decision Date: 05/15/02    Archive Date: 05/24/02

DOCKET NO.  95-11 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to restoration of a 60 percent rating for the 
appellant's service-connected status post pneumothorax with 
pulmonary emphysema.  

(The issue of entitlement to an increased rating for status 
post pneumothorax with pulmonary emphysema will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from January 1962 
to January 1965.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1994 rating decision by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO) that reduced the appellant's rating for 
his service-connected status post right pneumothorax with 
pulmonary emphysema from 60 percent to 30 percent, effective 
May 1, 1994.  The Board remanded the case in January 1998 for 
additional development.  

Generally, a claim stemming from a rating reduction action is 
a claim for restoration of the prior rating, not a claim for 
an increased rating.  Peyton v. Derwinski, 1 Vet. App. 292 
(1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  
The Board notes, however, that the appellant initially filed 
a claim for an increased rating for his status post right 
pneumothorax with pulmonary emphysema prior to the February 
1994 rating decision that reduced the rating for his status 
post right pneumothorax with pulmonary emphysema from 60 
percent to 30 percent, and has continued to disagree with the 
rating assigned since May 1, 1994.  

Because the appellant has persisted in his assertion that he 
is entitled to an increased rating for his status post right 
pneumothorax with pulmonary emphysema, in addition to his 
claim for restoration of the 60 percent rating for the 
disability, and the record shows that the RO has addressed 
the increased rating claim, which has also been perfected, 
the Board finds that it merits appellate consideration.  
However, the Board elects to undertake additional development 
on that issue at this time, pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing the issue of 
entitlement to an increased rating for status post 
pneumothorax with pulmonary emphysema.  


FINDINGS OF FACT

1.  In a December 1980 rating decision, the RO increased the 
evaluation of the appellant's service-connected status post 
pneumothorax with pulmonary emphysema from 30 percent to 60 
percent, effective October 6, 1980.  

2.  In a February 1994 rating decision, the RO reduced the 
evaluation of the appellant's service-connected status post 
pneumothorax with pulmonary emphysema to 30 percent, 
effective May 1, 1994, based on the findings and conclusions 
in a July 1993 VA respiratory examination report.  

3.  The July 1993 VA perspiratory examination is not shown to 
have been as full and complete as the November 1980 VA 
respiratory examination on which the 60 percent rating was 
awarded by a December 1980 rating decision.  

4.   In the February 1994 rating decision, the RO did not 
consider the pertinent regulations governing the reduction of 
the evaluation of a service-connected disability that had 
been in effect for at least five years.  

5.  At the time of the February 1994 RO rating decision, the 
evidence did not show that the appellant's status post 
pneumothorax with pulmonary emphysema had undergone a 
material improvement that was reasonably certain to be 
maintained under the ordinary conditions of life.  



CONCLUSION OF LAW

Restoration of the 60 percent rating assigned for the 
service-connected status post pneumothorax with pulmonary 
emphysema is warranted from May 1, 1994. 38 U.S.C.A. §§  
1155, 5107, 7104 (West 1991); 38 C.F.R. §§  3.105(e), 3.344, 
4.97, Diagnostic Codes 6814, 6602, 6603 (1993).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that the rating for his status post 
pneumothorax with pulmonary emphysema should not have been 
reduced from 60 percent to 30 percent by the February 1994 
rating decision because the evidence did not demonstrate a 
degree of improvement in the disability that warranted such a 
reduction.  He testified at a March 1994 Regional Office 
hearing that the person administering the pulmonary function 
test (PFT) at a July 1993 VA examination did not know how to 
operate the machine, thereby rendering the examination 
inadequate.  He also argued that the reduction was based on 
clinical findings from the single examination in July 1993, 
and, therefore, was improper under the provisions of 
38 C.F.R. § 3.344.  

Background

Reviewing the history of the appellant's status post right 
pneumothorax, the Board notes that the service medical 
records show he experienced a 100 percent spontaneous 
pneumothorax on the right side in January 1964, which 
required three tube thoracotomies before complete expansion 
was obtained.  The November 1964 separation examination 
reported a history of pneumothorax with no sequela, and the 
appellant indicated at that time that he had no problem with 
shortness of breath.  

At an August 1974 VA general medical/pulmonary examination, 
the appellant complained of exertional dyspnea since the 
pneumothorax in service.  He indicated that he was unable to 
engage in heavy physical activity which would cause pain in 
the right anterior axillary fold.  He also reported pain with 
shortness of breath that would recur during the night, 
lasting three to four minutes.  He stated that the only job 
he was able to perform was as a truck driver because it did 
not require or permit him to lift any weight.  Examination 
revealed that breath sounds were reduced throughout the lung 
fields.  A chest X-ray showed pleurodiaphragmatic adhesion at 
the right base.  PFT findings were considered to be 
consistent with mild restrictive ventilatory impairment 
without significant airflow obstruction.  The diagnosis was 
status post right pneumothorax with residual impairment of 
pulmonary function, moderately severe in regard to moderate 
exertion.  

On the basis of the appellant's service medical records and 
the findings and conclusions contained in the August 1974 VA 
examination report, the RO, in a September 1974 rating 
decision, granted service connection for status post right 
pneumothorax, and awarded a 10 percent rating under 
Diagnostic Code 6814-6602 from April 19, 1974.  

The appellant was seen by V. N. C., M.D., in May 1975 with 
complaints of shortness of breath and chest pain.  It was 
reported that breath sounds were decreased in the right base, 
and that a chest X-ray revealed evidence of a pneumothorax on 
the right.  

The appellant complained of a two-year history of 
intermittent aching and chest pain in the right side at a 
June 1975 VA thoracic examination, which usually occurred at 
night after lying in bed for several hours.  He stated that 
he had experienced shortness of breath since the January 1964 
pneumothorax, particularly on running.  He denied any recent 
cough.  Examination revealed that the lungs were negative on 
auscultation and percussion, and that there was no evidence 
of active lung pathology.  PFT yielded findings considered to 
represent marked restrictive ventilatory impairment, with 
deterioration compared to January 7, 1975.  A chest X-ray 
showed minimal blunting of the right costophrenic angle, with 
a pleural fibrotic line extending up from the right diaphragm 
into the right lower lobe lung fields that was free of active 
infiltrate, and no active infiltrates in the lung fields.  

Because the June 1975 VA examination did not include a 
diagnosis, it was sent back for additional evaluation, to 
include a diagnosis.  At that evaluation, performed in 
September 1975, the appellant complained of shortness of 
breath on the slightest exertion and recurrent pain in the 
right axilla.  He stated that he would catch colds easily.  
Examination revealed that the appellant experienced immediate 
dyspnea on jumping up and down.  A chest X-ray showed no 
significant changes since the June 1975 chest X-ray.  PFT the 
week before produced findings that indicated severe 
restriction of obstruction of ventilation in the right lung.  
The diagnosis was moderately severe pulmonary emphysema.  

On the basis of the findings and conclusions contained in the 
June 1975 and September 1975 VA examination reports, the RO, 
in an October 1975 rating decision, awarded a 30 percent 
rating from May 2, 1975.  

An October 1980 medical statement from Dr. V. N. C. indicated 
that the appellant had complaints of shortness of breath and 
wheezing.  A diagnosis of post pneumothorax, rule out 
decreased vital capacity, was reported.  

At a November 1980 VA pulmonary examination, the appellant 
stated that he had no recent chest pain, shortness of breath, 
or cough.  He reported that he had smoked half a pack of 
cigarettes per day since the age of 20.  He was listed as 5' 
8" tall and weighed 230 pounds.  On examination, the lungs 
were negative to auscultation and percussion.  A chest X-ray 
revealed pleurodiaphragmatic adhesion in the right base and 
pleural thickening blunting the right costophrenic angle, 
with no pneumothorax or active infiltrates in either lung.  
The diagnoses were post right pneumothorax and pulmonary 
emphysema.  PFT revealed the following findings: forced vital 
capacity (FVC) was 29 percent of that predicted; vital 
capacity was 31 percent of that predicted; forced expiratory 
volume in one second (FEV-1) was 29 percent of predicted; and 
the ratio of FEV-1 to FVC was 85 percent of that predicted 
before use of a bronchodilator and 75 percent of that 
predicted after use of a bronchodilator.  These findings were 
considered to be indicative of very severe restrictive 
ventilatory dysfunction, and clinical correlation was 
suggested.  

On the basis of the October 1980 private medical statement 
and the findings and conclusions contained in the November 
1980 VA examination report, the RO, in a December 1980 rating 
decision, awarded a 60 percent rating under Diagnostic Code 
6814-6603 from October 6, 1980.  

VA outpatient records, dated in 1992-93, showed no treatment 
or complaints of respiratory problems.  In July 1992, the 
lungs were clear and the appellant was reported to be doing 
very well.  In November 1992, the chest was clear to 
auscultation and percussion.  In May 1993, the lungs were 
clear.  

At a July 1993 VA respiratory examination, the appellant 
complained of shortness of breath on walking one block on 
level ground, but stated that he had not experienced any 
chest pain or cough recently.  Evaluation of the lungs did 
not revealed any rales, rhonchi, or wheezes.  The diagnoses 
were post right pneumothorax and pulmonary emphysema.  PFT 
demonstrated that FEV-1 was 85 percent of that predicted, 
while FEV-1/FVC was 98 percent of that predicted.  The 
interpretation of the PFT was that the initial forced 
expiratory effort was suboptimal, in that there was poor 
effort by the appellant, who was unable to sustain a forced 
expiratory effort.  The pulmonary physician who conducted the 
PFT reported that forced expiratory volumes and air flow 
rates were within normal limits.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Under the criteria in effect prior to October 7, 1996, 
residuals of a spontaneous pneumothorax were rated analogous 
to bronchial asthma under Diagnostic Code 6602.  For 
evaluation of bronchial asthma under the criteria in effect 
prior to October 7, 1996, a 100 percent evaluation is 
assigned for bronchial asthma when the disorder was 
pronounced, as manifested by very frequent asthmatic attacks 
with severe dyspnea on slight exertion between attacks and 
marked loss of weight or other evidence of severe impairment 
of health.  Severe bronchial asthma, as manifested by 
frequent attacks of asthma (one or more attacks weekly), 
marked dyspnea on exertion between attacks with only 
temporary relief by medication; preclusion of more than light 
manual labor, is assigned a 60 percent evaluation.  Moderate 
bronchial asthma, as manifested by rather frequent asthmatic 
attacks (separated by only 10-14 day intervals) with moderate 
dyspnea on exertion between attacks, is assigned a 30 percent 
evaluation.  38 C.F.R. § 4.97, Diagnostic Code 6602, prior to 
October 7, 1996.  

Under the criteria in effect prior to October 7, 1996, if 
pulmonary emphysema is pronounced, which is to say 
intractable and totally incapacitating, with dyspnea at rest, 
with marked dyspnea and cyanosis on mild exertion; severity 
of emphysema confirmed by chest X-rays and pulmonary function 
tests, a 100 percent evaluation is assigned.  For severe 
pulmonary emphysema; as manifested by exertional dyspnea 
sufficient to prevent climbing one flight of steps or walking 
one block without stopping; ventilatory impairment of severe 
degree confirmed by pulmonary function tests with marked 
impairment of health, a 60 percent evaluation is assigned.  
When pulmonary emphysema is moderate, as manifested by 
moderate dyspnea occurring after climbing one flight of steps 
or walking more than one block on level surface; pulmonary 
function tests consistent with findings of moderate 
emphysema, a 30 percent evaluation is assigned.  38 C.F.R. 
§ 4.97; Diagnostic Code 6603, prior to October 7, 1996.  

After review of the 1992-93 VA outpatient records and the 
findings and conclusions contained in the July 1993 VA 
respiratory examination, the RO, in a November 1993 rating 
action, proposed reduction of the rating for status post 
right pneumothorax with pulmonary emphysema to 30 percent, 
and so notified the appellant in a November 1993 letter.  A 
February 1994 rating decision implemented the reduction, 
effective May 1, 1994.  

In neither the November 1993 proposed action, nor the 
February 1994 rating decision, did the RO cite to or discuss 
the regulation governing reductions in evaluations of 
disabilities that have been in effect for at least five 
years.  In January 1994, the appellant filed an NOD that 
stated he disagreed with the decision to reduce the rating 
for his status post right pneumothorax with emphysema and 
wanted to appeal it, because, he claimed, the technician who 
administered the pulmonary function tests did not know how to 
operate the machine.  A SOC, provided by the RO in March 
1994, identified the issue on appeal as evaluation of the 
appellant's service-connected status post right pneumothorax 
with emphysema, but did not include any citation or 
discussion of the pertinent regulations governing rating 
reductions.  The appellant subsequently presented testimony 
at a March 1994 Regional Office hearing concerning his 
disagreement with the reduction of the rating for his status 
post right pneumothorax with emphysema.  The appellant's 
representative referred to the appellant's disagreement with 
the reduction of the rating for his status post right 
pneumothorax with emphysema and maintained that the 60 
percent evaluation should be restored.  In doing so, the 
representative pointed out that the reduction had been based 
on findings and conclusions from a single examination, which 
was contrary to the provisions of 38 C.F.R. § 3.344, and he 
questioned the adequacy of the July 1993 examination upon 
which the reduction was based.  

An SSOC and a decision by the hearing officer at the March 
1994 Regional Office hearing, both provided to the appellant 
in February 1995, also identified the issue on appeal as 
evaluation of the service-connected status post right 
pneumothorax with emphysema, while not including any citation 
or discussion of the pertinent regulations governing rating 
reductions (though the hearing officer referred to "sustained 
improvement" of the disability).  

In March 1995, the appellant perfected his appeal by filing a 
Substantive Appeal (VA Form 9), which took issue with the 
RO's recitation of the pertinent evidence and failure to 
consider other, more recent, medical evidence that, he 
claimed, indicated his symptoms were more severe than those 
reported because he now needed oxygen to help with breathing.  
In addition, he challenged the adequacy of the July 1993 VA 
examination, stating that he had not been sent to the 
pulmonary clinic.  He also expressed disagreement with the 
Hearing Officer's decision to continue the reduction.  

Analysis

In its February 1994 rating decision and subsequent rating 
actions during the course of this appeal, the RO framed the 
issue as involving the evaluation of the appellant's status 
post right pneumothorax with emphysema rather than whether a 
reduction was warranted.  In this regard, the Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) has consistently declared that it is erroneous for VA 
to fail to characterize a claim contesting a reduction in a 
rating as such.  See Snyder v. Gober, 14 Vet. App. 154 
(2000); Peyton, 1 Vet. App. 282.  That alone, however, is not 
dispositive; rather, the Court looks beyond VA's framing of 
the issue to determine whether the decision considered the 
relevant evidence as well as the pertinent laws and 
regulations governing reductions.  See Johnson v. West, 
11 Vet. App. 240, 241-42 (1998).  

The circumstances under which a disability evaluation may be 
reduced are specifically limited and carefully circumscribed 
by regulations promulgated by the Secretary of VA.  See 
Dofflemeyer, 2 Vet. App. at 280.  In reducing the evaluation 
of the appellant's status post right pneumothorax with 
emphysema to 30 percent, the RO neither cited to nor 
discussed 38 C.F.R. § 3.344, the pertinent regulation, in 
effect at that time, governing the reduction of the 
evaluation of a disability that was in effect for five or 
more years.  

In this regard, the Board observes that, in Brown v. Brown, 5 
Vet. App. 413, 419 (1993), the Court held that 38 C.F.R. § 
3.344(a) contains four distinct criteria, each of which must 
be satisfied, before the reduction of an evaluation that has 
been in effect for at least five years can be effectuated.  
In that case, the Court explained why none of the four 
criteria identified in the regulation were complied with.  In 
doing so, the Court termed "cursory" VA's conclusion that the 
examination upon which the reduction was predicated was "full 
and complete."  The Court held that the reduction was void ab 
initio, reversed the Board's decision, and remanded the 
matter for the reinstatement of the prior evaluation.  
Thereafter, in Kitchens v. Brown, 7 Vet. App. 320 (1995), the 
Court noted that, in affirming the RO's action in reducing a 
rating that had been effective for more than five years, the 
Board failed to discuss the applicability of 38 C.F.R. § 
3.344(a) or (b).  In addition, the Court concluded that the 
criteria were not satisfied.  The Court held, "Where, as 
here, the Court finds that VA has reduced a veteran's rating 
without observing applicable laws and regulation, such a 
rating is void ab initio and the Court will set it aside as 
not in accordance with the law."  Id. at 325.  Thereafter, in 
Hayes v. Brown, 9 Vet. App. 67 (1996), the Court indicated 
that, although the Board "recognized that a more thorough 
examination was required under 38 C.F.R. § 3.344(a)," in its 
decision, the Board "simply omitted" that requirement of the 
regulation.  Citing Kitchens, the Court reversed the Board's 
decision and ordered that the rating be reinstated because 
the reduction was accomplished without compliance with the 
applicable laws and regulations.  Id. at 73.  More recently, 
in Greyzck v. West, 12 Vet. App. 288 (1999), the Court 
observed that the regulatory language in 38 C.F.R. § 3.344(a) 
had not changed since its adoption in February 1961 and, 
citing Brown and Kitchens, declared that it had consistently 
held that where a VARO reduces a disability rating without 
complying with applicable VA regulations, the reduction is 
void ab initio.  Id. at 292.  

In any event, where, as here, the disability rating was in 
effect for five years or more, the provisions of 38 C.F.R. § 
3.344(a) and (b) indicate that a reduction in rating is 
warranted if medical evidence discloses that there has been 
sustained material improvement in the condition and it is 
reasonably certain that the improvement will be maintained 
under the ordinary conditions of life.  The record of 
examination and the medical-industrial history should be 
reviewed to ascertain whether the recent examinations to 
reduce the evaluations are full and complete, including all 
special examinations indicated as a result of general 
examination, and the entire case history.  Examinations less 
full and complete than those on which payments were 
authorized or continued will not be used as a basis of 
reduction. Furthermore, ratings on account of diseases 
subject to temporary or episodic improvement will not be 
reduced on any one examination, except in those instances 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
38 C.F.R. § 3.344(a).  See also 38 C.F.R. §§ 4.1, 4.2, 4.13 
(2000); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); 
Brown, 5 Vet. App. at 420-22.

The 1993-1994 rating actions that reduced the evaluation for 
the veteran's pulmonary disability did not discuss 38 C.F.R. 
§ 3.344 or its provisions.  There was no discussion as to 
whether the improvement in the pulmonary status was sustained 
(except by the hearing officer subsequent to the reduction) 
or whether sustained improvement was under the ordinary 
conditions of life.  The July 1993 VA examination did not 
include a current X-ray study, while the November 1980 VA 
examination, upon which the 60 percent evaluation was 
predicated, included a report of a chest X- ray.  

After reviewing the February 1994 rating action, the Board 
finds that its failure to adequately discuss the provisions 
of 38 C.F.R. § 3.344 renders it void ab initio.  Accordingly, 
the February 1994 rating reduction cannot be sustained, and 
restoration of the 60 percent rating for status post right 
pneumothorax with emphysema is warranted, effective May 1, 
1994.  

Finally, the Board finds that notwithstanding the recent 
amendments to the law governing the duty to notify and the 
duty to assist enacted by the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001), no undue prejudice to the appellant is evident 
by a disposition by the Board herein, as the grant of his 
claim constitutes a complete grant of the benefit sought on 
with regard to the restoration.  Cf. Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997); see also Barrera v. Gober, 122 F.3d 1030 
(Fed. Cir. 1997) (where appealed claim for service connection 
is granted, further appellate-level review is terminated as 
the Board does not retain appellate jurisdiction over 
additional elements of claim: original disability rating and 
effective date).


ORDER

The 60 percent rating for the appellant's status post right 
pneumothorax with emphysema is restored, effective May 1, 
1994.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

